Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 26, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
  Rehearing No. 582                                                                                     Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices


  4 December 2011


  142615



  DOREEN JOSEPH,
           Plaintiff-Appellee,
                                                                     SC: 142615
  v                                                                  COA: 302508
                                                                     Macomb CC: 2009-005726-CK
  A.C.I.A.,
             Defendant-Appellant.
  _______________________________


        On order of the Court, the motion for rehearing is considered, and it is DENIED.

        CAVANAGH, MARILYN KELLY and HATHAWAY, JJ., would grant rehearing.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 26, 2012                       _________________________________________
                                                                                Clerk